Title: From Thomas Jefferson to Robert Smith, 24 October 1805
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Dear Sir
                     
                     Washington Oct. 24. 05
                  
                  Understanding from mr Madison that he would be here by the last of the week, I wrote to desire him to give you notice of his passing thro’ Baltimore: but by a letter recieved yesterday it is probable he will have set out before my letter reaches him.
                  The almost certainty which now appears of an extensive continental war in Europe changes our situation most advantageously inasmuch as it ensures us another year’s continuance at least of that war. consequently we need be in no hurry to make any propositions to England, but may proceed at once to make another & last effort to bring Spain to a settlement; and even if we fail, it is now much more questionable than it was whether we had not better enter into the war unembarrassed by any alliance, that we may withdraw separately as soon as our separate terms can be obtained. how & where to open new conferences is the question? not in Spain certainly, nor with Spain. will it not be better to make a friendly appeal to France, letting them understand it is a last effort for peace, settle through them a reasonable price for the Floridas, part money, part concession towards the Rio bravo, but securing from Spain the indemnification for spoliations by hypothecation until she pays principal & interest, we in the mean time paying our merchants their interest & guaranteeing the principal, so that they may sell the debt as stock for present relief. I hazard these new thoughts produced by the new circumstances, for consideration & consultation as soon as we can meet. then also I wish to consult you on a plan of a regular naval militia to be composed of all our seafaring citizens to enable us to man a fleet speedily by supplying voluntary enlistments by calls on that militia. affectionate salutations.
                  
                     Th: Jefferson
                     
                  
               